DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Puria does not teach verifying whether a received audio signal was generated by a microphone in response to an utterance of a user (Amendment, pages 13, 14).
The examiner disagrees, since Puria discloses “The canal microphone and the external microphone are coupled to a transducer, such that the user perceives sound from the external microphone and the canal microphone with high frequency localization cues and decreased feedback…The high frequency sound detected with the ear canal microphone may comprise sound frequencies above resonance frequencies of the ear canal, for example resonance frequencies from about 2 to about 3 kHz.” (Abstract paragraph 15).

Applicant argues that Puria does not teach analyze the audio signal to determine whether the audio signal comprises any resonance signal components in a first frequency band corresponding to an frequency range for an expected first characteristic resonance of the microphone; wherein the authenticator is configured to not verify the audio signal if the resonance signal components identified in the first frequency range do not match the expected first characteristic resonance of the microphone (Amendment, pages 14 - 15).
The examiner disagrees, since Puria et al. disclose “the first input transducer is coupled to the at least one output transducer to vibrate an eardrum of the ear in response to high frequency sound localization cues above a resonance frequency of the ear canal… The resonance frequency of the ear canal may comprise frequencies within a range from about 2 to 3 kHz. (output transducer vibrates when above a resonance frequency”; paragraph 19)…”the first input transducer is coupled to the at least one output transducer to vibrate the eardrum with a resonance gain for first sound frequencies corresponding to the resonance frequencies of the ear canal and a cue gain for sound localization cue comprising frequencies above the resonance frequencies of the ear canal, and wherein the cue gain is greater than the resonance gain to minimize feedback”; paragraph 20).

Applicant argues that Puria does not teach determining whether a received audio signal comprises resonance signal components arising from a Helmholtz resonance of a microphone (Amendment, pages 16, 17).
The examiner and points out that Puria discloses “The high frequency sound detected with the ear canal microphone may comprise sound frequencies above resonance frequencies of the ear canal” (paragraph 15).  And Sato discloses “the microphone package is designed to set the Helmholtz resonance frequency within the audio frequency range” (Abstract).
Thus, the combination of Puria and Sato teach all parts of the limitation.
3.	Applicant’s arguments, see pages 7 -12, filed 08/23/2022, with respect to claims  1 - 12 have been fully considered and are persuasive.  The rejection of claims 1 – 20 under 35 U.S.C 101 has been withdrawn. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8, 11 – 18, 20 - 24 of U.S. Patent No. 11,024,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 6, 8, 11 – 18, 20 – 24 of the patent from the same applicant.
Here is comparison between claim 1 of the instant application and claim 20 of the patent.
16/880,576
11,024,317
Comparison
1. An authentication apparatus for verifying whether a received audio signal was generated by a microphone in response to an utterance of a user; the apparatus
comprising:
20. A microphone authentication apparatus comprising:
Similar
an authenticator configured to receive the audio signal and to analyze the audio signal to determine whether the audio signal comprises any resonance signal components in a first frequency band corresponding to an frequency range for an expected first characteristic resonance of the
microphone; wherein the authenticator is configured to not verify the audio signal if the resonance signal components identified in the first frequency range do not match the expected first characteristic resonance of the microphone.
a comparison block configured to:
receive a first signal indicative of at least part of an audio signal to be verified, and compare the first signal to microphone data relating to a characteristic resonance associated with an acoustic port of a microphone; and a determination block configured to determine based on the comparison whether the audio signal originated from a microphone, wherein the determination block is configured to output a microphone verification signal indicating whether or
not the audio signal is determined to have originated from the microphone
wherein the determination block is configured to output the microphone
verification signal to a voice authentication module; and a certification module for signing the microphone verification signal such that it can
be verified that the microphone verification signal is genuine.
Similar limitations; the certification module for signing the microphone verification of the patent would be obvious.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puria et al. (US PAP 2009/0097681).
As per claim 1, Puria et al. teach an authentication apparatus for verifying whether a received audio signal was generated by a microphone in response to an utterance of a user (“detect near-end speech of the user”; Abstract, see also paragraph 15); the apparatus comprising:
an authenticator configured to receive the audio signal and to analyze the audio signal to determine whether the audio signal comprises any resonance signal components in a first frequency band corresponding to an frequency range for an expected first characteristic resonance of the microphone; wherein the authenticator is configured to not verify the audio signal if the resonance signal components identified in the first frequency range do not match the expected first characteristic resonance of the microphone (“The resonance frequency of the ear canal may comprise frequencies within a range from about 2 to 3 kHz…the first input transducer is coupled to the at least one output transducer to vibrate the eardrum with a resonance gain for first sound frequencies corresponding to the resonance frequencies of the ear canal and a cue gain for sound localization cue comprising frequencies above the resonance frequencies of the ear canal”; paragraphs 19, 20).

As per claim 2, Puria et al. further disclose the first characteristic resonance of the microphone is an air resonance associated with an acoustic port of the microphone (“the first input transducer comprises at least one of a first microphone configured to detect sound from air or a first acoustic sensor configured to detect vibration from tissue. The second input transducer comprises at least one of a second microphone configured to detect sound from air or a second acoustic sensor configured to detect vibration from tissue.”; paragraph 17).

As per claim 3, Puria et al. further disclose the authenticator is configured not to verify the audio signal if the identified resonance signal components in the first frequency band comprise any resonance signal components in addition to the expected first characteristic resonance of the microphone (“The canal microphone feedback pressure P.sub.FB(Canal) comprises a peak around 2-3 kHz and decreases above about 3 kHz. The peak around 2-3 kHz corresponds to resonance of the ear canal. Although another sub peak may exist between 5 and 10 kHz for the canal microphone feedback pressure P.sub.FB(Canal), this peak has much lower amplitude than the global peak at 2-3 kHz.”; paragraph 127).

As per claim 4, Puria et al. further disclose the authenticator is configured not to verify the audio signal if there is more than one identified resonance signal component in the first frequency band (“The canal microphone feedback pressure P.sub.FB(Canal) comprises a peak around 2-3 kHz and decreases above about 3 kHz. The peak around 2-3 kHz corresponds to resonance of the ear canal. Although another sub peak may exist between 5 and 10 kHz for the canal microphone feedback pressure P.sub.FB(Canal), this peak has much lower amplitude than the global peak at 2-3 kHz.”; paragraph 127).

As per claim 5, Puria et al. further disclose the authenticator is configured not to verify the audio signal if there are no identified resonance signal components in the first frequency band (“the first input transducer is coupled to the at least one output transducer to vibrate the eardrum with a resonance gain for first sound frequencies corresponding to the resonance frequencies of the ear canal and a cue gain for sound localization cue comprising frequencies above the resonance frequencies of the ear canal”; paragraph 20).

As per claim 6, Puria et al. further disclose the authenticator is configured not to verify the audio signal if the identified resonance signal components in the first frequency band do not match at least one of: resonance peak frequency, resonance peak shape and resonance peak height for the expected first characteristic resonance of the microphone (“The peak around 2-3 kHz corresponds to resonance of the ear canal.”; paragraph 27).

As per claim 7, Puria et al. further disclose the authenticator is further configure to analyze the audio signal to determine whether the audio signal comprises any resonance signal components in a second frequency band corresponding to a frequency range for an expected second characteristic resonance of the microphone (“The canal microphone feedback pressure P.sub.FB(Canal) comprises a peak around 2-3 kHz and decreases above about 3 kHz. The peak around 2-3 kHz corresponds to resonance of the ear canal. Although another sub peak may exist between 5 and 10 kHz for the canal microphone feedback pressure P.sub.FB(Canal), this peak has much lower amplitude than the global peak at 2-3 kHz.”; paragraph 127).

As per claim 8, Puria et al. further disclose the second characteristic resonance of the microphone is a mechanical resonance associated with a member or diaphragm of the microphone (“An external microphone can be positioned away from the ear canal to detect low frequency sound at or below the resonance frequencies of the ear canal…A bone conduction sensor can detect near-end speech of the user”; paragraph 15). 

As per claim 9, Puria et al. further disclose an authentication apparatus as claimed in claim 8 wherein the microphone is a MEMS microphone (“the first input transducer comprises at least one of a first microphone configured to detect sound from air or a first acoustic sensor configured to detect vibration from tissue.”; paragraph 17). 

As per claim 10, Puria et al. further disclose the authenticator comprises a feature extractor configured to identify said any resonance components in the first frequency band (paragraph 27).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Puria et al. (US PAP 2009/0097681) in view of King et al. (US PAP 2019/0327563).
As per claim 11, Puria et al. do not specifically teach applying curve fitting to any identified resonance component in the first frequency band to determine a fitted curve function; and determine at least one spectral parameter from the fitted curve function.
King et al. disclose a separate function could be used to model each parameter as a function of frequency response. Such functional models may be generated using known curve fitting techniques like as regression analysis or other function approximation methodologies as discussed above… The change in receiver frequency response may be detected by monitoring changes in resonance peaks and other characteristics of the frequency response (paragraph 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use curve fitting techniques as taught by King et al. in Puria et al., because that would help model each parameter as a function of frequency response (paragraph 112, lines 9, 10).

10.	Claims 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puria et al. (US PAP 2009/0097681) in view of Sato (US PAP 2008/0247587).
As per claim 17, Puria et al. teach an authentication apparatus for verifying whether a received audio signal was generated by a microphone in response to an utterance of a user; the apparatus comprising: 
an authenticator configured to receive the audio signal and to determine whether the audio signal comprises any resonance signal components in a first frequency band corresponding to an frequency range for an expected microphone resonance; wherein the authenticator is configured to not verify the audio signal if there are no resonance signal components in the first frequency band or if there are  greater than an expected number of resonance signal components in the first frequency band (“The resonance frequency of the ear canal may comprise frequencies within a range from about 2 to 3 kHz…the first input transducer is coupled to the at least one output transducer to vibrate the eardrum with a resonance gain for first sound frequencies corresponding to the resonance frequencies of the ear canal and a cue gain for sound localization cue comprising frequencies above the resonance frequencies of the ear canal”; paragraphs 19, 20).
However, Puria et al. do not specifically teach Helmholtz resonance.
Sato teaches that the microphone package is designed to set the Helmholtz resonance frequency within the audio frequency range (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Helmholtz resonance as taught by Sato in Puria et al., because that would help improve the resonance frequency (paragraph 23).

As per claim 18, Puria et al. in view of Sato further disclose that the authenticator is configured to, in the event that the number of identified resonance components matches an expected number of resonance signal components in the first frequency band, to determine if the identified resonance signal components match at least one predetermined parameter of the expected microphone Helmholtz resonance (“the S/N ratio of the condenser microphone is improved such that the resonance frequency of Helmholtz resonance is set to the audio frequency range”; Sato, paragraph 23).

As per claim 19, Puria et al. teach an authentication apparatus for verifying a received audio signal; the apparatus comprising: 
an authenticator configured to receive the audio signal and to determine whether the audio signal comprises any resonance signal components arising from a resonance of a microphone and to not verify the audio signal if there are no resonance signal components arising from a resonance or if there is more than one resonance signal component arising from a resonance of a microphone (“The canal microphone feedback pressure P.sub.FB(Canal) comprises a peak around 2-3 kHz and decreases above about 3 kHz. The peak around 2-3 kHz corresponds to resonance of the ear canal. Although another sub peak may exist between 5 and 10 kHz for the canal microphone feedback pressure P.sub.FB(Canal), this peak has much lower amplitude than the global peak at 2-3 kHz.”; paragraph 127).
However, Puria et al. do not specifically teach Helmholtz resonance.
Sato teaches that the microphone package is designed to set the Helmholtz resonance frequency within the audio frequency range (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Helmholtz resonance as taught by Sato in Puria et al., because that would help improve the resonance frequency (paragraph 23).

As per claim 20, Puria et al. in view of Sato further disclose the authenticator is configured to, in the event that there is one resonance signal component arising from a Helmholtz resonance, to determine whether said resonance signal component matches one or more stored known characteristics (“the first input transducer is coupled to the at least one output transducer to vibrate the eardrum with a resonance gain for first sound frequencies corresponding to the resonance frequencies of the ear canal and a cue gain for sound localization cue comprising frequencies above the resonance frequencies of the ear canal”; Puria et al. paragraph 20; see also Sato, paragraph 61).

Allowable Subject Matter
11.	Claims 12 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims .The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 12 – 16, the prior art made of record does not teach or suggest a voice recognition module configured to receive the audio signal and wherein the authenticator is configured to output a microphone verification signal indicating whether or not the audio signal is verified to the voice recognition module.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658